Case 5:20-cr-01784 Document1 Filed on 09/14/20 in TXSD Page 1 of 2

AO 91 (Rev. 11/11) Criminal Complaint

UNITED STATES DISTRICT COURT

for the

Southern District of Texas

United States of America

Jonathan Daniel TAYLOR Case No. 5:20-MJ-1828

Nee Nee ee ee ee ee

 

Defendant(s)

CRIMINAL COMPLAINT

I, the complainant in this case, state that the following is true to the best of my knowledge and belief.
On or about the date(s) of September 11, 2020 in the county of Webb in the

 

Southern District of Texas , the defendant(s) violated:

Code Section Offense Description
18 USC 758 and did flee or evade a checkpoint operated by the Immigration and
Naturalization Service, or any other Federal law enforcement agency, ina
motor vehicle and fled Federal, State, or local law enforcement agents in
excess of the legal speed limit, a felony,

’ This criminal complaint is based on these facts:
| Continued on Affidavit
|

. (V ]Continued on the attached sheet. /$/Alejandro Miranda

 

Complainant's signature

Alejandro Miranda Border Patrol Agent

 

Printed name and ttle

Submitted by reliable electronic means, sworn to, signature attested telephonically per Fed. R. Crim. P. 4.1:

Date: September 14, 2020 CLK

Judge 's signature

 

City and state: Laredo, Texas Christopher Dos Santos __ U.S. Magistrate Judge

 

Printed name and title
 

Case 5:20-cr-01784 Document1 Filed on 09/14/20 in TXSD Page 2 of 2
CONTINUATION OF CRIMINAL COMPLAINT

‘

AFFIDAVIT
In support of Criminal Complaint

UNITED STATES OF AMERICA CRIMINAL COMPLAINT
Vv.
Jonathan Daniel TAYLOR Case Number:
1. On September 11, 2020, at approximately 5:41 a.m., a Border Patrol Agent (BPA) working the United States Border Patrol

Immigration Checkpoint located at the 29 mile marker (MM) of Interstate Highway 35 (IH-35) near Laredo, Texas in Webb County
encountered a white Mercedes Benz SUV with one visible occupant. The inspecting BPA asked the driver, later identified as
Jonathan Taylor, if he was by himself and he responded "Yes". During the inspection, a BPA canine handler was performing a non-
intrusive inspection of the vehicle using his service canine. The BPA canine handler informed the inspecting BPA to ask for
consent to look in the cargo area of the vehicle after his canine alerted to the presence of concealed humans and/or narcotics.
Consent was requested by the BPA and Taylor responded "Yeah". Taylor unsuccessfully attempted to open the rear hatch from his
driver seat several times. Taylor then told the BPA that he could open it and he stepped out of his vehicle to do so. Taylor opened
the rear hatch and immediately attempted to close it. After the BPA canine handler informed Taylor not to close the hatch and that
he needed to step away from the rear area and wait until he finish the inspection, Taylor returned to the driver seat, closed the door,
and turned on the vehicle. ,

2. During the inspection, the BPA canine handler observed a subject between the second and third row seats of the vehicle
attempting to conceal himself with a blanket. At this moment, the BPA canine handler signaled the inspecting BPA to arrest the
driver. The BPA requested Taylor to shut off the engine and exit the vehicle several times. The driver did not follow the
instructions and challenged the BPA by asking "Why" to each request. The BPA told Taylor he was being placed under arrest and
Taylor asked again "Why". The BPA informed Taylor he was now under arrest. As the BPA was reaching into the vehicle to
extract the driver, he sped off with the driver door and rear hatch open to the exit of the checkpoint at a speed faster than the i0
miles per hour (MPH) posted speed limit to flee the checkpoint northbound on [H-35. The driver hit the BPA with the pillar of the
vehicle when he fled from the primary inspection. The BPA broadcasted all the information regarding the vehicle using his service
radio.

3. A short time later, a Supervisory Border Patrol Agent (SBPA) that was stationary on his marked service unit on the
northbound lane on [H-35 near the MM 31 merged onto the highway as the vehicle approached his position. The vehicle passed
SBPA's position at a high rate of speed. SBPA estimated the vehicle's speed was over 110 MPH. The posted speed limit on IH-35
after leaving the checkpoint is 75 MPH. The SBPA was unable to catch up to the vehicle nor maintain visual contact. The vehicle
was last seen on MM 70 by BPAs assigned to the Cotulla Station.

4, The vehicle was later discovered abandoned by Medina County Sheriff's Deputies near the 124 MM on IH-35 near Devine,
Texas in Medina County.

SUBSCRIBED and SWORN to before me on
i4th day of September, 2020

 

/S/ Miranda, Alejandro Border Patrol Agent

 

 

Signature of Judicial Officer Signature of Complainant
